Case 4:19-cv-02901 Document 166-4 Filed on 04/19/21 in TXSD Page 1 of 3




                          Exhibit 4
   Case 4:19-cv-02901 Document 166-4 Filed on 04/19/21 in TXSD Page 2 of 3


From:               Ratliff, David
To:                 Shane O"Mara; Bagri, Sneha
Cc:                 Sarah A. Iverson; Wright, Joe
Subject:            [ArcMail Restored] RE: EOX/OTC Financials
Date:               Thursday, January 21, 2021 12:17:01 PM
Attachments:        image001.jpg


Shane –

We’ve discussed internally, and I am organizing resources for us to undertake reporting gross for
EOX.

We agree that the goal of reporting this way for 6/30, when we file in July, is appropriate and as such
will work towards that end.

Appreciate you working through this with us, and also appreciate your availability as and when we
may have questions as we put this together.

Thanks



From: Shane O'Mara <SOmara@NFA.Futures.Org>
Sent: Tuesday, June 2, 2020 9:28 AM
To: Bagri, Sneha <bagri.s@otcgh.com>
Cc: Ratliff, David <ratliff.d@otcgh.com>; Sarah A. Iverson <siverson@nfa.futures.org>
Subject: EOX/OTC Financials

Sneha and David,

We would like to have a call today or tomorrow about EOX net capital reporting and financial
preparation. We will expect EOX to recognize all business being done under the EOX umbrella on
the financial statements. This would include commissions receivable, Commissions payables and any
revenues generated by EOX APs. We understand this will be a net zero in essentially all situations to
net capital position, but without these commissions being recognized at EOX, we feel that full and
complete books and records are not being maintained for the NFA member. There is no need to
retroactively change anything, but going forward the financial statements will need to be prepared
this way.

Does tomorrow at 9:00 am central work on your side? We can work out another time if it does not.

Thank you,
Shane


Shane O'Mara
Associate Director, Investigations
Compliance
   Case 4:19-cv-02901 Document 166-4 Filed on 04/19/21 in TXSD Page 3 of 3


NFA
300 South Riverside Plaza, Suite 1800
Chicago, IL 60606
T: 312.781.1487
F: 312.559.3433
somara@nfa.futures.org




This message (including attachment(s)) is confidential and intended for the addressee only.
If you received this e-mail in error, please notify the sender immediately. Unauthorized
distribution, disclosure or copying of this e-mail is prohibited.
The opinions expressed in this email are based upon the representations you have made to a
representative of the Compliance Department of National Futures Association (“NFA”). Any
different, changed, or omitted facts or conditions might render this opinion void. Moreover,
this response represents the opinions of Compliance Staff and does not necessarily reflect
the views of NFA.




This email, any information contained herein and any files transmitted with it (collectively, the
Material) are the sole property of OTC Global Holdings LP and its affiliates (OTCGH); are
confidential, may be legally privileged and are intended solely for the use of the individual or
entity to whom they are addressed. Unauthorized disclosure, copying or distribution of the
Material, is strictly prohibited and the recipient shall not redistribute the Material in any form
to a third party. Please notify the sender immediately by email if you have received this email
by mistake, delete this email from your system and destroy any hard copies. OTCGH waives
no privilege or confidentiality due to any mistaken transmission of this email.
